DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted December 22, 2020, has been reviewed by the examiner and entered of record in the file.  Accordingly claims 18, 24, 25, and 28-34 are amended, claims 19, 22, 23, 26 and 27 are cancelled, and claims 35-39 are newly added.
2.	Claims 18, 24, 25, and 28-39 are present in the application.  Claims 38 and 39 are presently withdrawn from consideration as directed to nonelected subject matter. 
Status of the Claims
3.	The scope of the invention of the elected subject matter was set forth in the previous Office Action, as follows:
	A method of treating depression, comprising administering to a subject in need thereof a therapeutically effective amount of 6-methoxy-DMT.
4.	As noted above, claims 38 and 39 are withdrawn from consideration. The remaining non-elected subject matter of claims 18, 24, 25, and 28-34 is also currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), (i.e. non-hallucinogenic analogs of DMT other than 6-methoxy DMT are presently withdrawn from consideration, and methods of treating anxiety or PTSD are also withdrawn).
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
Previous Claim Rejections - 35 USC § 112
6.	Claims 18, 22, and 24-34 were previously rejected under 35 U.S.C. 112(a) as lacking enablement.
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendatory changes to limit the scope of claim 1 to treating depression, anxiety or PTSD, comprising administering a non-hallucinogenic analog of DMT, the previous enablement rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 18, 19, 22, and 24-34 were previously rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al, (Am. J. Psychiatry 2001), further in view of Glennon et al, (Drug and Alcohol Dependence 2000), as evidenced by https://www.nimh.nih.gov/health/topics/depression/index.shtml (hereafter referred to as “NIMH”).
	In response, claims 19, 22, 26 and 27 are cancelled, and claims 18, 24, 25, and 28-34 are amended.  
9.	Accordingly, claims 18, 24, 25 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al, (Am. J. Psychiatry 2001), in view of Glennon et al, (Drug and Alcohol Dependence 2000).
	As amended, claim 18 is directed to a method of treating depression, anxiety or PTSD, (more specifically, depression (claim 37)) comprising administering to a subject in need thereof a therapeutically effective amount of a non-hallucinogenic 6-MeO-DMT), (claims 35 and 36)).  
	As further recited by claims 24 and 28-34:
	(a)	the analog of DMT is a blood brain barrier penetrator (claim 24);  
	(b)	the analog of DMT has a pKa of from 7.0 to 10.0, optionally wherein said 			analog is permeable across cell membranes (claim 25);
	(c)	the analog of DMT produces the maximum number of dendritic crossings 			with an increase of greater than 1.0 fold by a Sholl analysis (claim 28); 
	(d)	the analog of DMT produces an AUC of a Sholl plot with an increase of 			greater than 1.0 fold (claim 29);
	(e)	the analog of DMT produces a number of dendritic branches with an 			increase of greater than 1.0 fold (claim 30);
	(f)	the analog of DMT produces a total dendritic length with an increase of 			greater than 1.0 fold (claim 31);
	(g)	the analog of DMT produces a density of dendritic spines with an increase 			of greater than 1.0 fold (claim 32);
	(h)	the analog of DMT produces a density of synapses with an increase of 			greater than 1.0 fold, optionally wherein said analog produces a density of 			presynaptic protein with an increase of greater than 1.0 fold, wherein the 			presynaptic protein is Vesicular glutamate transporter 1 (VGLUT1) (claim 		33);
	(i)	the analog of DMT increases at least one of translation, transcription and 			secretion of neurotrophic factors, optionally wherein the neurotrophic 			factor is at least one of brain-derived neurotrophic factor (BDNF) and a 	claim 			34).
Meyer et al teach the administration of a 5-HT2A receptor agonist for the treatment of depression in a subject in need thereof, i.e. “[i]n theory agonist stimulation of 5-HT2A receptors could be relevant to SSRI treatment by promoting neuronal growth and survival as well as direct elevation of mood [in depressed patients],” please see under “Objective” on page 78. Meyer et al conclude that “increased 5-HT agonism on 5-HT2A receptors is therapeutic. While down regulation of 5-HT2A receptors may occur in the presence of increased 5-HT, down-regulation itself can reduce the agonist effect of 5-HT on 5-HT2A receptors,” please see the first paragraph in column 2 on page 83.
As such, Meyer et al teach treating depression comprising administering a 5-HT2A agonist to a subject in need thereof, but do explicitly disclose the administration of 6-MeO-DMT.
However, Glennon et al teach that 6-methoxy-N,N-dimethyltryptamine (i.e. Applicant’s instant “6-MeO-DMT”) demonstrates binding activity and agonist action on the 5-HT2A serotonin receptor, please see Table 1 on page 127. 
Accordingly, it would be obvious to one of ordinary skill in the art to modify the disclosure of Meyer et al and employ Applicant’s instant 5-HT2A agonist, 6-MeO-DMT, in the treatment of depression, with a reasonable expectation of success. Specifically, one of ordinary skill in the art would expect the antidepressive effect identified by Meyer et al to be present in the known tryptamine analog, 6-MeO-DMT.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the ability of the analog to cross the blood-brain-barrier and its pKa are considered latent properties of the known compound 6-MeO-DMT, and Applicant’s alleged unexpected result of the administration of another 5-HT2A agonist does not confer patentability.
	Claims 28-34 are each drafted in terms of a consequence of the administration of the analog of DMT, wherein said administration “produces a maximum number of dendritic crossings with an increase of greater than 1.0 fold by a Sholl analysis,” or “produces an AUC of a Sholl plot with an increase of greater than 1.0 fold,” or “produces a number of dendritic branches with an increase of greater than 1.0 fold,” or “produces a total dendritic length with an increase of greater than 1.0 fold,” or “produces a density of synapses with an increase of greater than 1.0 fold,” or increases at least one of translation, transcription and secretion of neurotrophic factors.  Regarding claims 28-34, the number of dendritic crossings, the AUC, the number of dendritic branches, the total dendritic length, the density of dendritic spines, the density of synapses, and increase in translation, transcription, and/or secretion of neurotrophic factors yield no more than the predictable outcome which one of ordinary skill would have
expected to achieve upon the administration of the analog of claim 18.  It is noted that claim 18 does not recite any specified amount of the non-hallucinogenic analog of DMT, 
 	A claimed compound may be obvious because it was previously known and suggested by a different method of use even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed method of using the compound from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, each of the above listed intended consequences is considered a latent property of the administration of the known compound 6-MeO-DMT taught by Glennon et al, and the alleged unexpected result(s) do not confer patentability.
	Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of depression, with a reasonable expectation of success.  

Applicant’s Response
10.	Applicant traverses the obviousness rejection.  Applicant argues that Meyer fails to teach treating depression, anxiety, or PTSD with an effective amount of a non-hallucinogenic analog of DMT.  Applicant contends that the deficiency of Meyer is not resolved by Glennon or NIMH, alone or in combination. 
	Applicant alleges that a person of skill in the art would have no motivation to use 6-methoxy-N,N-dimethyltryptamine (6-MeO-DMT) for the treatment of depression Glennon, since 6-methoxy DMT is described as a low affinity  compound (see Glennon at p. 129, right column, last paragraph). Applicant submits that Table 2 of Glennon shows that 6-MeO-DMT binds to the 5HT2A receptor with much lower affinity compared to 4-OMe-DMT, 5-MeO-DMT, and DMT (see Glennon at page 127). Applicant contends that the Office has failed to show that a person of ordinary skill in the art would have any reasonable expectation of success based on the low affinity Glennon describes, such that the combination of Meyer and Glennon fails to teach or suggest using 6-MeO-DMT for or treating depression with any reasonable expectation of success.
Response to Arguments
11.	Applicant’s arguments have been fully considered but they are not persuasive.  
	Regarding Applicant’s argument that one skilled in the art would have no motivation to select 6-MeO-DMT in the treatment of depression (since Glennon describes 6-MeO-DMT as a low affinity compound when compared to the analogs 4-OMe-DMT and 5-MeO-DMT), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively Id. at 554, 31 USPQ2d at 1132.).  Please see MPEP 2123, II. “NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART.”
	Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, Glennon teaches and enables the use of 6-MeO-DMT as a 5-HT2A agonist.  Absent a stronger argument, Glennon’s disclosure of two DMT analogs which happen to display better binding affinity at 5-HT2A would not dissuade a person of ordinary skill in the art from selecting 6-MeO-DMT, a known 5-HT2A agonist, for use in the treatment of depression in a subject in need thereof, and in view of Meyer, the result of the administration would have been predictable.
	Accordingly, the previous obviousness rejection is maintained.

Conclusion
12.	In conclusion, claims 18, 24, 25 and 28-39 are pending in the application.  Claims 38 and 39 are presently withdrawn from further consideration as well as the non-elected subject matter set forth above.  Claims 18, 24, 25 and 28-37 are rejected.  No claim is presently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Janet L. Coppins/
Patent Examiner, Art Unit 1628
March 16, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611